



LIMITED GUARANTEE
This Limited Guarantee, dated as of June 20, 2012 (this “Limited Guarantee”), is
made by Sirius Re Holdings, Inc., a Delaware corporation (the “Guarantor”) in
favor of PICO Holdings, Inc., a California corporation (“Holdings”), and PICO
Investment Corporation, an Ohio corporation (“PICO Investment”, and together
with Holdings the “Guaranteed Parties”). Reference is hereby made to that
certain Stock Purchase Agreement, by and among the Guaranteed Parties and White
Mountains Solutions Holding Company, a Connecticut corporation (“Buyer”), dated
as of the date hereof, as may be amended from time to time (the “Purchase
Agreement”). Capitalized terms used herein but not otherwise defined have the
meanings ascribed to them in the Purchase Agreement.
1.Limited Guarantee. Guarantor hereby guarantees to the Guaranteed Parties, on
the terms and subject to the conditions set forth herein, Buyer's obligations
and covenants under the Purchase Agreement, including but not limited to Buyer's
obligation to pay the Purchase Price and any adjustments due to Parent when due
pursuant to the terms of the Purchase Agreement, or any other amount as may be
agreed upon in writing by Buyer, Guarantor and the Guaranteed Parties (the
“Guaranteed Obligations”).


2.Terms of Limited Guarantee.


(a)This Limited Guarantee is one of payment, not just collection, and a separate
action or actions may be brought and prosecuted against Guarantor to enforce
this Limited Guarantee, irrespective of whether any action is brought against
Buyer or any other Person or whether Buyer or any other Person is joined in any
such action or actions. Guarantor reserves the right to assert any and all
defenses which Buyer may have under the Purchase Agreement or any other
agreement entered into under or in connection with the Purchase Agreement or the
other transactions contemplated by the Purchase Agreement with respect to the
payment of the Guaranteed Obligations.


(b)The liability of Guarantor under this Limited Guarantee shall, to the fullest
extent permitted under applicable Law, be absolute and unconditional,
irrespective of:


(i)any change in the corporate existence, structure or ownership of Buyer or
Guarantor or any insolvency, bankruptcy, reorganization, liquidation or other
similar proceeding of Buyer or Guarantor affecting any of their assets;


(ii)any change in the manner, place or terms of payment or performance, or any
change or extension of the time of payment or performance of, renewal or
alteration of, any Guaranteed Obligations, any liability incurred directly or
indirectly in respect thereof, or any amendment or waiver of or any consent to
any departure from the terms of the Purchase Agreement or the documents entered
into in connection therewith, in each case, made in accordance with the terms
thereof;


(iii)the existence of any claim, set-off or other right that Guarantor may have
at any time against Buyer, whether in connection with the Guaranteed Obligations
or otherwise; or

1

--------------------------------------------------------------------------------






(iv)any lack or limitation of status or power, incapacity, disability or other
legal limitation of Buyer in respect of any Guaranteed Obligations.


(c)In the event that any payment to the Guaranteed Parties in respect of any
Guaranteed Obligations is rescinded or otherwise must be (and is) returned to
Guarantor for any reason whatsoever, Guarantor shall remain liable hereunder
with respect to the Guaranteed Obligations as if such payment had not been made.


(d)To the fullest extent permitted by applicable Law, Guarantor hereby expressly
waives any and all rights or defenses related to this Limited Guarantee arising
by reason of any applicable Law, including those which would otherwise require
any election of remedies by the Guaranteed Parties. Guarantor waives promptness,
diligence, notice of acceptance of this Limited Guarantee and of the Guaranteed
Obligations, presentment, demand for payment, notice of non-performance,
default, dishonor and protest, notice of the incurrence of any Guaranteed
Obligations and all other notices of any kind, all defenses which may be
available by virtue of any stay, moratorium law or other similar law now or
hereafter in effect, any right to require the marshalling of assets of Buyer or
any other Person interested in the transactions contemplated by the Purchase
Agreement, and all suretyship defenses generally (other than willful misconduct
or fraud, and defenses to the payment of the Guaranteed Obligations that are
available to Buyer under the Purchase Agreement or any other agreement entered
into, under or in connection with, the Purchase Agreement or the other
transactions contemplated by the Purchase Agreement, which defenses shall be
available to Guarantor with respect to the Guaranteed Obligations, or breach by
the Guaranteed Parties of this Limited Guarantee). Guarantor acknowledges that
it will receive substantial direct and indirect benefits from consummation of
the transactions contemplated by the Purchase Agreement and that the waivers set
forth in this Limited Guarantee are knowingly made in contemplation of such
benefits.


(e)Guarantor hereby covenants and agrees that it shall not institute, and shall
cause its Affiliates to not institute, any Action or bring any other claim
asserting that this Limited Guarantee or any term or condition set forth herein
is illegal, invalid or unenforceable in accordance with its terms.


3.Representations and Warranties. Guarantor hereby represents and warrants with
respect to itself that this Limited Guarantee constitutes a legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, subject to (i) the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting
creditors' rights generally, and (ii) general equitable principles (whether
considered in a proceeding in equity or at law). Guarantor hereby represents and
warrants that it has the ready, freely available access to funds sufficient to
cover the Guaranteed Obligations, and such funds when accessed will be freely
available to satisfy the obligations of Guarantor (if any) hereunder. Guarantor
agrees to take no action which could reasonably be expected to result in
Guarantor having insufficient funds to enable it to fully perform its
obligations hereunder.


4.Termination. This Limited Guarantee shall terminate and Guarantor shall have
no further obligation under this Limited Guarantee (other than Sections 6
through 13, all of which shall survive such termination) as of the earliest to
occur of (i) the valid termination of the Purchase Agreement in accordance with
its terms, or (ii) the date that all Guaranteed Obligations have been paid and
satisfied in full.

2

--------------------------------------------------------------------------------






5.Continuing Guaranty. Except to the extent terminated pursuant to the
provisions of Section 4 hereof, this Limited Guarantee is a continuing one and
shall remain in full force and effect until the payment and satisfaction in full
of the Guaranteed Obligations, shall be binding upon Guarantor, its successors
and assigns, and shall inure to the benefit of, and be enforceable by, the
Guaranteed Parties and their permitted successors, transferees and assigns. All
obligations to which this Limited Guarantee applies or may apply under the terms
hereof shall be conclusively presumed to have been created in reliance on the
terms of this Section 5.


6.Entire Agreement. This Limited Guarantee, together with the Purchase
Agreement, constitutes the entire agreement, and supersedes all prior agreements
and understandings, both written and oral, between the parties hereto with
respect to the subject matter of this Limited Guarantee.


7.Amendments and Waivers. No amendment or waiver of any provision of this
Limited Guarantee shall be valid and binding unless it is in writing and signed,
in the case of an amendment, by Guarantor and the Guaranteed Parties or, in the
case of waiver, by the party or each of the parties against whom the waiver is
to be effective. Notwithstanding the foregoing, no failure or delay by any party
in exercising any right hereunder shall operate as a waiver of rights, nor shall
any single or partial exercise of such rights preclude any other or further
exercise of such rights or the exercise of any other right hereunder. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party. Each and every right, remedy and power hereby granted to the Guaranteed
Parties or allowed the Guaranteed Parties by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the
Guaranteed Parties at any time or from time to time.


8.Counterparts. This Limited Guarantee may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. This Limited Guarantee may be executed and delivered
by facsimile transmission, by electronic mail in “portable document format”
(“pdf”) form, or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, or by combination of such means.

3

--------------------------------------------------------------------------------






9.Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made as of
(a) in the case of personal delivery, when actually delivered; (b) in the case
of delivery by prepaid overnight courier with guaranteed next day delivery, the
day designated for delivery by such courier; (c) in the case of delivery by
registered or certified mail, postage prepaid, return receipt requested, five
(5) days after deposit in the mails; (d) in the case of transmittal by
facsimile, upon receipt by the sender of a printed confirmation of transmittal;
or (e) in the case of transmittal by electronic mail, upon receipt by the sender
of electronic confirmation of such transmittal, and in each case shall be
addressed as follows (or at such other address, facsimile number or e-mail
address for a party as shall be specified by like notice):
(a)    If to Guarantor, to:


Sirius Re Holdings, Inc.
628 Hebron Avenue
Building 2, Suite 106
Glastonbury, Connecticut 06033
Facsimile: (860) 368-2010
Attention: Christine H. Repasy, Esquire, General Counsel
E-mail: christine.repasy@wtmreservices.com


and to:


White Mountains Solutions Holding Company
628 Hebron Avenue
Building 2, Suite 106
Glastonbury, Connecticut 06033
Facsimile: (860) 368-2010
Attention: W. Neal Wasserman, President
E-mail: neal.wasserman@wtmsolutionsinc.com


with a copy, which shall not constitute notice to Guarantor, to:


Stevens & Lee, PC
485 Madison Avenue, 20th Floor
New York, New York 10022
Facsimile: (610) 371-7360
Attention: Michael A. Petrizzo, Jr.
E-mail: mapj@stevenslee.com


(b) If to the Guaranteed Parties (which single notice shall constitute notice to
both Guaranteed Parties), to:


PICO Holdings, Inc.
7979 Ivanhoe Avenue, Suite 300
La Jolla, CA 92037
Facsimile: (858) 456-6480
Attention: Max Webb, Chief Financial Officer
E-mail: mwebb@picoholdings.com



4

--------------------------------------------------------------------------------




with a copy, which shall not constitute notice to the Guaranteed Parties, to:
DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, CA 92121
Facsimile: (858) 638-5011
Attention: Neil P. Balmert
E-mail: neil.balmert@dlapiper.com
10.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. This Limited
Guarantee shall be interpreted and construed in accordance with the Laws of the
State of New York, without regard to its conflict of laws principles that would
require application of the Laws of a jurisdiction other than the State of New
York. The parties hereby irrevocably and unconditionally (a) submit to the
exclusive jurisdiction of any State or Federal Court sitting in the Borough of
Manhattan, the City of New York (any such court, a “New York Court”), over any
Action arising out of or relating to this Limited Guarantee; (b) agree that
service of any process, summons, notice or document by the means specified
herein shall be effective service of process for any Action brought against such
Party in a New York Court; (c) waive any objection to the laying of venue of any
such Action brought in a New York Court has been brought in an inconvenient
forum; and (d) agree that final judgment in any such Action in a New York Court
shall be conclusive and binding upon the Parties and may be enforced in any
other courts to whose jurisdiction the Party against whom enforcement is sought
may be subject, by suit upon such judgment. IN ADDITION TO THE FOREGOING, EACH
PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS LIMITED GUARANTY, AND
EACH PARTY HEREBY ACKNOWLEDGES THAT SUCH WAIVER IS MADE WITH FULL UNDERSTATING
AND KNOWLEDGE OF THE NATURE OF THE RIGHTS AND BENEFITS WAIVED HEREBY.


11.No Assignment. Neither this Limited Guarantee nor any of the rights,
interests or obligations hereunder shall be assigned by the parties hereto, in
whole or in part (whether by operation of law or otherwise), without the prior
written consent of the other parties, and any attempt to make any such
assignment without such consent shall be null and void. Subject to the preceding
sentence, this Limited Guarantee will be binding upon, inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
permitted assigns.


12.Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable Requirements of Law, but if any provision or portion of
any provision of this Agreement is held to be invalid, illegal or unenforceable
in any respect under any applicable Requirements of Law, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

5

--------------------------------------------------------------------------------






13.Headings. The headings contained in this Limited Guarantee are for
convenience purposes only and shall not in any way affect the meaning or
interpretation hereof.




[SIGNATURE PAGE FOLLOWS]







6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed and delivered this Limited
Guarantee as of the date first written above.


GUARANTOR


SIRIUS RE HOLDINGS, INC.




By: /s/ Christine H. Repasy
Name: Christine H. Repasy
Title: General Counsel




GUARANTEED PARTIES


PICO HOLDINGS, INC.




By: /s/ James F. Mosier
Name: James F. Mosier
Title: Secretary




PICO INVESTMENT CORPORATION




By: /s/ James F. Mosier
Name: James F. Mosier
Title: Secretary



7